Order filed August 23, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00753-CV
                                   ____________

                   MONICA NICOLE TOWNSEND, Appellant

                                        V.

                          SAIRA VASQUEZ, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-066520

                                     ORDER

      Appellant’s brief was originally due May 9, 2022. We granted three
extensions of time to file a brief until August 8, 2022. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. On August 10, 2022, appellant, proceeding pro se, filed a further
request to extend time to file appellant’s brief. We grant the request and issue the
following order.

      We order appellant to file a brief with the clerk of this court on or before
September 22, 2022. If appellant does not timely file the brief as ordered, the
appeal is subject to dismissal without further notice for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                 PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.